Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 29, 1974, which disqualified claimant from receiving benefits on the ground she voluntarily left her employment without good cause. The record reveals questions of fact as to whether claimant left her employment for good cause and these issues were resolved against claimant. There is substantial evidence to support the board’s decision and we should not disturb it. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Main, Larkin and Reynolds, JJ., concur.